Citation Nr: 1640555	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from May 1983 to July 1987, and from September 2005 to October 2006, with additional Reserve service concluding in April 2011.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to loud noise during 28 years of active and reserve service including: Howitzer artillery piece fire, small-arms fire (e.g., rifle fire), loud tracked vehicles (e.g., tanks, mobile artillery pieces), and transport in loud military aircraft.  The Veteran asserts that he has constant ringing in his ears that began during service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6 (2015).

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was field artillery officer (cannon and light missile).  He was shown to have received sharpshooter rifle qualification, and parachutist, awards, as well as, having successfully completed field artillery officer advanced course, and basic airborne training. 

Service treatment records reveal the Veteran indicated that he did not experience ringing in the ears on separation from active duty in October 2006.  However, service personnel records demonstrate Reserve service until at least April 2011.  Service treatment records also reveal a July 2009 audiogram that demonstrates hearing loss in the Veteran's right ear.  The audiogram references and compares its results to a March 2009 audiogram demonstrating worsening between the two periods of the Veteran's hearing.  A hearing profile issued in April 2010 prescribes avoidance of loud environmental noise and the practice of hearing conservation measures.  

In an October 2010 VA examination, the Veteran complained of constant tinnitus that began during service.  He reported military noise exposure from gunfire, artillery, aircraft engines, and machinery noise.  The VA examiner stated that the tinnitus etiology is unknown and could not be determined on the basis of the available evidence without resorting to mere speculation.  Therefore, the VA examiner's conclusion is of little probative value.  

The September 2014 VA audiologist consultation opinion stated that the Veteran's tinnitus was "not at least as likely as not" the result of noise exposure during military service.  In the cited rationale, the VA examiner reasoned that although loud noise exposure is shown, there is no demonstration of acoustic trauma because the audiograms in February 1999, and January 2004 suggested normal bilateral hearing, and there was no hearing threshold shift between the January 2004 audiogram and the VA audiogram completed in 2010. 

The record is devoid of evidence of occupational or other loud noise exposure outside of service.  

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflects findings of tinnitus, as shown on the October 2010 VA examination. 

The Board has also considered the Veteran's statements concerning in-service noise exposure both during active and reserve service.  38 U.S.C.A. § 1154 (a) (West 2015).  Service personnel records, including his DD Form 214, demonstrate that the Veteran served as a field artillery officer.  The Veteran's reported duties comport with the nature of his MOS.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from Howitzer artillery piece fire, small-arms fire, loud tracked vehicles, and transport in loud military aircraft.  As such, the Board finds the Veteran's report competent and credible evidence of in-service noise exposure. 

The September 2014 VA audiologist's consultation opinion is inadequate for purposes of determining service connection, as the VA examiner did not adequately consider the Veteran's statements that he experienced ringing in his ears since active service, did not consider noise exposure during reserve service, did not consider the Veteran's April 2010 hearing profile or the demonstrated hearing loss on the July 2009 audiogram.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the pendency of the appeal, the Veteran asserted that he experienced constant tinnitus that began in service.  As ringing of the ears is observable to the layperson, the Veteran's statements in this regard are competent evidence to establish that tinnitus began in service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In view of the totality of the evidence, including the Veteran's documented in-service MOS, the current findings of tinnitus, the diminished probative value of the September 2014 VA audiologist's consultation opinion, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of tinnitus that began during service, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


